Case 8:19-cv-02983-MSS-TGW Document 73 Filed 07/06/21 Page 1 of 8 PageID 654




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


 RONALD LECH II, as Personal
 Representative of The Estate of Ronald
 Lech III, on behalf of himself and all other
 similarly situated,
                                                            CASE NO.
              Plaintiff,                             8:19-cv-02983-MSS-TGW
 vs.
 STATE FARM LIFE INSURANCE
 COMPANY,

              Defendant.

       DEFENDANT’S MOTION FOR FINAL SUMMARY JUDGMENT
                  AND MEMORANDUM OF LAW

I.     INTRODUCTION
       In 2008, Plaintiff Ronald Lech, II (“Mr. Lech”), released all claims against

Defendant State Farm Life Insurance Company related in any way to life insurance

policy number LF-2033-9948. In 2019, Mr. Lech filed this lawsuit asserting claims

against State Farm related to the same policy. The Court should grant summary

judgment to State Farm on all claims because Mr. Lech’s broad and unambiguous

Release bars those claims.

II.    UNDISPUTED MATERIAL FACTS
       1.    In 2002, Mr. Lech’s son, Ronald Lech III, obtained a State Farm life

insurance policy with policy number LF-2033-9948. (Am. Compl. ¶ 11).
Case 8:19-cv-02983-MSS-TGW Document 73 Filed 07/06/21 Page 2 of 8 PageID 655




       2.    On June 5, 2007, Ronald Lech III died. (Am. Compl. ¶ 11).

       3.    In 2008, State Farm paid $54,174.39 on policy number LF-2033-9948.

(Am. Compl. ¶ 11).

       4.    In consideration of State Farm’s payment of $54,174.39, Mr. Lech

executed a notarized Release of claims against State Farm. (Exh. A at 1).

       5.    Mr. Lech executed the Release “individually and as the personal

representative of the Estate of Ronald W. Lech, III.” (Exh. A at 1).

       6.    Mr. Lech “release[d] every imaginable claim, in the past, present or

future, including claims for breach of contract, statutory violations, ‘bad faith,’ and

attorney fees and costs against STATE FARM, its agents, employees and attorneys,

related in any way to policy number LF-2033-9948.” (Exh. A at 1-2).

       7.    In 2019, Mr. Lech filed this lawsuit, “as personal representative for

Ronald Lech III,” asserting claims against State Farm related to policy number LF-

2033-9948. (Am. Compl. at 1 and 19 and ¶ 11).

III.   ADDITIONAL FACTUAL BACKGROUND
       Although not material to granting State Farm’s motion, the following facts

provide additional background.

       After Ronald Lech III’s death, Mr. Lech was appointed as personal

representative or administrator of the Estate of Ronald Lech III by a Michigan court




                                          2
Case 8:19-cv-02983-MSS-TGW Document 73 Filed 07/06/21 Page 3 of 8 PageID 656




in July 2007. (Exh. B. at P.02).1 In that same month, Marion Blain filed a lawsuit in

Florida state court against State Farm and Mr. Lech, alleging that State Farm

breached the policy by failing to pay the proceeds of the policy to Blain and that Mr.

Lech interfered with the contract between State Farm and Blain. Id. In September

2007, Mr. Lech filed a lawsuit in Michigan state court against Blain alleging breach

of contract and other claims. That lawsuit was later amended to add Melissa Hatfield

as a plaintiff and to add State Farm as a defendant. Id. at P.02-P.03.

      In October 2007, State Farm filed a lawsuit in this Court against Mr. Lech, the

Estate, Blain and Hatfield seeking interpleader of the proceeds of the insurance

policy. Id. at P.03. In that lawsuit, Blain filed counterclaims against State Farm and

crossclaims against Mr. Lech. Id.

      In March 2008, Mr. Lech, Blain and Hatfield entered into a Settlement

Agreement in which each of the three released his or her claims against the other

two. (Exh. B). The three also agreed to execute a Release of claims against State

Farm and attached the form of the Release as Exhibit A to the Settlement Agreement.

Id. at P.07 and P.15-P.16. Mr. Lech executed the Settlement Agreement




1
 As described herein, Exhibit B is a Settlement Agreement executed with notary in 2008
by Mr. Lech in connection with his Release of claims against State Farm. The executed
copy in State Farm’s files contains a facsimile artifact that obscures some of the text. An
unobscured unexecuted copy of the Settlement Agreement is attached for the Court’s
reference at Exhibit C.

                                            3
Case 8:19-cv-02983-MSS-TGW Document 73 Filed 07/06/21 Page 4 of 8 PageID 657




“individually, and as personal representative or administrator of the estate of Ronald

W. Lech, III.” Id. at P.12.

IV.   PROCEDURAL BACKGROUND
      Mr. Lech filed this putative class action in December 2019 with two proposed

class representatives (Lech and Gonzalez) seeking to represent a single class of

Florida and Texas policyholders. (ECF 1). Mr. Lech filed an Amended Complaint

in February 2020 dropping Gonzalez and the Texas portion of the putative class.

(ECF 34). The Amended Complaint alleges two breach of contract claims and claims

for violation of good faith and fair dealing, conversion, and declaratory relief, all

related to policy number LF 2033-9948.

      State Farm moved to dismiss the Amended Complaint on two grounds: 1)

statute of limitations because the cost of insurance deductions stopped in 2007 when

the insured died; and 2) filed-rate doctrine because the Florida Department of

Insurance had approved the rates as filed. (ECF 39). In February 2021, the Court

denied the motion because “factual issues preclude a resolution of either argument

on a motion to dismiss.” (ECF 60 at 3). State Farm filed an Amended Answer, which

included as an affirmative defense that Plaintiff “has released the claims set forth in

the Amended Complaint.” (ECF 68 at 41).




                                          4
Case 8:19-cv-02983-MSS-TGW Document 73 Filed 07/06/21 Page 5 of 8 PageID 658




V.    MEMORANDUM OF LAW

      A.       Summary Judgment Standard
      Summary judgment is proper when “there are no genuine issues as to any

material facts and the moving party is entitled to judgment as a matter of law.” See

FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party

moving for summary judgment bears the initial burden of demonstrating the basis

for its motion and identifying the portions of the record that reveal an absence of a

genuine issue of material fact. Celotex, 477 U.S. at 323; Clark v. Coats & Clark,

Inc., 929 F.2d 604, 606 (11th Cir. 1991). Once the moving party has carried its

burden, the non-moving party must present the court with “specific facts showing

that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 588 (1986). The non-movant may not rest upon the pleadings

but must identify specific facts that establish genuine issues for trial. Celotex, 477

U.S. at 325.

      B.       Mr. Lech’s Broad Release Bars His Claims Against State Farm
      The plain language of the Release signed by Mr. Lech bars the claims he

asserts against State Farm in this lawsuit and entitles State Farm to summary

judgment. Courts in Florida routinely grant summary judgment based on

unambiguous releases. See Little v. Seterus, Inc., No. 16-cv-60700-BLOOM/Valle,

2017 U.S. Dist. LEXIS 21266 (S.D. Fla. Feb. 13, 2017); Clear Marine Ventures,

Ltd. v. Cazadores, Inc., No. 08-22418-CIV-MORE, 2010 U.S. Dist. LEXIS 148213,
                                          5
Case 8:19-cv-02983-MSS-TGW Document 73 Filed 07/06/21 Page 6 of 8 PageID 659




(S.D. Fla. Jan. 26, 2010), adopted in Clear Marine Ventures, Ltd. v. Brunswick

Corp., 2010 U.S. Dist. LEXIS 148211 (S.D. Fla. Mar. 18, 2010).

       In Little, for example, Judge Bloom of the Southern District granted summary

judgment to a defendant in a lawsuit about the servicing of a residential mortgage

loan because the plaintiff had previously released “any and all claims . . . resulting

directly or indirectly from or arising in any way out of the Loan.” Little, 2017 U.S.

Dist. LEXIS 21266, at **6-7. The Court started its analysis with the bedrock

principles that required the Court to enforce the release as written:

             “Releases are a form of contract, and therefore, must be
             interpreted pursuant to contract law.” Allapattah Servs., Inc. v.
             Exxon Corp., 188 F.R.D. 667, 682 (S.D. Fla. 1999) (internal
             citations omitted). “A party is bound by, and a court is
             powerless to rewrite, the clear and unambiguous terms of a
             voluntary contract.” Mergens v. Dreyfoos, 166 F.3d 1114, 1117
             (11th Cir. 1999).

Id. at *6.

       Not disputing the general effect of the release, the plaintiff’s only argument

was that he had not released future claims. But Judge Bloom rejected that because

of explicit language releasing “unknown or future” claims. Id. at **7-8; see also id.

at *9 (noting release of “any future claims, per the terms of the Agreement”). The

court ruled that all claims, including breach of contract claims, “f[e]ll squarely

within the language of the releases . . . and are barred. The plain language of the

Settlement Agreement compels this result and the Court may not rewrite those

terms.” Id. at *9; accord Clear Marine Ventures, 2010 U.S. Dist. LEXIS 148213, at
                                            6
Case 8:19-cv-02983-MSS-TGW Document 73 Filed 07/06/21 Page 7 of 8 PageID 660




*11 (granting summary judgment because the “broad language encompasses

[plaintiff’s] claim”).

      Similarly here, the broad language of Mr. Lech’s Release of all claims—

“past, present or future”—encompasses and bars all claims in this lawsuit.

The language of the Release is unambiguous; Mr. Lech released

             every imaginable claim, in the past, present or future, including
             claims for breach of contract, statutory violations, ‘bad faith,’
             and attorney fees and costs against STATE FARM, its agents,
             employees and attorneys, related in any way to policy number
             LF-2033-9948.

And it is unambiguous that all claims in this lawsuit relate to the same policy. Mr.

Lech alleges that his “claims and those of the proposed class are exclusively

supported by the plain language of the Subject Policy.” (ECF 34 at ¶ 3). And

Mr. Lech identifies his “Subject Policy with State Farm” as “Policy No. LF-2033-

9948,” id. at ¶ 11, the same policy number listed in the Release. Mr. Lech’s 2008

release of all claims against State Farm related to that policy bars his current lawsuit

against State Farm for claims related to the same policy.

VI.   CONCLUSION
      Mr. Lech’s Release bars all claims that he seeks to assert in this lawsuit, and

the Court should grant summary judgment to State Farm on all counts.


                         [SIGNATURE LINE ON NEXT PAGE]




                                            7
Case 8:19-cv-02983-MSS-TGW Document 73 Filed 07/06/21 Page 8 of 8 PageID 661




 July 6, 2021                            /s/ John W. Weihmuller, Esq.
                                         John W. Weihmuller, Esq.
                                         Florida Bar No. 0442577
                                         BRIAN D. WEBB, ESQ.
                                         Florida Bar No.: 0073989
                                         Butler Weihmuller Katz Craig LLP
                                         400 N. Ashley Drive, Suite 2300
                                         Tampa, FL 33602-4327
                                         Telephone: (813) 281-1900
                                         Facsimile: (813) 281-0900
                                         Email: jweihmuller@butler.legal
                                                bwebb@butler.legal

                                         Cari K. Dawson (pro hac vice)
                                         Tiffany L. Powers (pro hac vice)
                                         Alston & Bird LLP
                                         One Atlantic Center
                                         1201 West Peachtree Street
                                         Suite 4900
                                         Atlanta, GA 30309-3424
                                         Telephone: (404) 881-7000
                                         Facsimile: (404) 881-7777
                                         Email: Cari.Dawson@alston.com
                                         Email: Tiffany.Powers@alston.com
                                         Attorneys for Defendant
                                         State Farm Life Insurance Company

                            CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was served by electronic

notification generated by CM/ECF system on July 6, 2021, on all counsel of record.


                                              s/John W. Weihmuller, Esq.
                                              JOHN W. WEIHMULLER, ESQ.




                                          8
